t c memo united_states tax_court new gaming systems inc petitioner v commissioner of internal revenue respondent docket nos filed date spencer t malysiak for petitioner christian a speck for respondent memorandum opinion vasquez judge these cases are before the court on respondent’s motion for partial summary_judgment under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue - the sole issue is whether petitioner properly elected to opt_out of depreciating its rental game equipment under the modified accelerated_cost_recovery_system macrs pursuant to sec_168 background at the time of the filing of the petitions ’ petitioner was a corporation that maintained its legal residence in sacramento california for the periods in issue petitioner had fiscal years ending date and the and tax years respectively petitioner rented electronic gaming equipment to establishments in california in each of the tax years in issue petitioner placed gaming equipment in service on its tax_return petitioner reported on form_4562 depreciation and amortization amounts on the lines for gds and ads deductions for assets placed_in_service in tax years beginning before and acrs and other depreciation petitioner did not report any amount on the line for property subject_to sec_168 election on its and tax returns petitioner again reported amounts on form_4562 on the lines for gds and ads deductions for respondent sent separate notices of deficiency to petitioner and petitioner filed separate petitions for the tax_year and the and tax years we issued an order consolidating the two cases for trial briefing and opinion - - assets placed_in_service in tax years beginning before and gds and ads deductions for assets placed_in_service in tax years beginning before respectively and acrs and other depreciation but not on the line for property subject_to sec_168 election on its and tax returns however petitioner attached schedules to the form sec_4562 that included a description of the property depreciated the date acquired the basis for depreciation the depreciation allowed in earlier years the method of figuring depreciation the life rate or recovery_period and the deduction for that year on these schedules petitioner reported that it depreciated its gaming equipment using the straight-line method over a 2-year recovery_period on date petitioner filed forms 1120x amended u s_corporation income_tax return amending its returns for the and tax years in each amended_return petitioner included the following statement as per sec_168 the taxpayer opted out of macrs and is instead depreciating its gaming equipment under an alternate method_of_depreciation based upon obsolescence due to a combination of changes in technology changes in law market competition income generation from leasing the equipment and the average term of the taxpayer’s leases for such equipment q4e- in the notices of deficiency respondent determined petitioner’s depreciation_deductions by using the straight-line method over a 7-year recovery_period with a half-year_convention discussion rt summary_judgment respondent moved for partial summary_judgment on the issue of whether petitioner must use macrs to calculate its depreciation_deductions on the gaming equipment respondent argues that petitioner cannot use a 2-year straight-line method to compute its depreciation_deductions because petitioner failed to make proper timely elections to exclude property from macrs under sec_168 a and use a method_of_depreciation not expressed in aterm of years under sec_168 b rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir respondent issued the notices of deficiency on date for the tax_year and date for the and tax years petitioner filed its petitions at the tax_court on date for the tax_year and date for the and tax years - - petitioner argues that there is a genuine issue of material fact as to how petitioner determined its method_of_depreciation petitioner contends that it did not base its depreciation_deductions upon the wear_and_tear or physical exhaustion of the equipment but upon outside factors that influenced the egquipment’s income-producing ability including the uncertainty of whether california would change its gaming laws with respect to this type of equipment changes in public taste because of advancements in technology and petitioner’s experience with similar equipment we conclude that there is no genuine issue as to any of the material facts regarding the method petitioner used to depreciate its equipment as reflected on petitioner’s tax returns petitioner depreciated its equipment using a straight-line method over a 2-year period il the sec_168 blection a in general_deductions are a matter of legislative grace petitioner has the burden of showing that it is entitled to any deduction claimed rule a 292_us_435 the internal_revenue_code provides taxpayers with a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business sec -- - a for tangible_property placed_in_service after date such deduction is computed under macrs sec_168 tax_reform_act_of_1986 publaw_99_514 secs 100_stat_2085 the application of macrs is mandatory except as otherwise provided in this section the depreciation deduction provided by sec_167 for any tangible_property shall be determined using the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 emphasis added petitioner therefore must use macrs to depreciate its equipment unless an exception applies sec_168 provides certain exceptions to the otherwise mandatory provisions of sec_168 specifically property may be excluded from using macrs if a the taxpayer elects to exclude such property from the application of this section and b for the lst taxable_year for which a depreciation deduction would be allowable with respect to such property in the hands of the taxpayer the property is properly depreciated under the unit--of-production method or any method_of_depreciation not expressed in a term of years sec_168 respondent claims that petitioner failed to elect out of macrs on its original returns pursuant to sec_168 a further on this point respondent argues that petitioner did not make the election timely because petitioner made the election on amended returns after the audit the issuance of the deficiency - notice and the filing of the petition disputing the tax_year petitioner argues that it did make a proper election out of macrs pursuant to sec_168 a petitioner concedes that it did not comply exactly with the requirements of the code to make the election however petitioner contends that it substantially complied with those provisions petitioner argues that the court has allowed elections to be valid in such situations citing abc rentals of san antonio inc v commissioner tcmemo_1999_14 67_tc_1071 and 74_tc_458 the temporary regulations provide the time and manner of making elections pursuant to sec_168 see sec_301_9100-7t temporary proced admin regs fed reg feb the election must be made by the later of the due_date of the tax_return for the first taxable_year for which the election is to be effective or date sec_301_9100-7t temporary proced admin regs fed reg date in addition the temporary_regulation provides instructions on how to make the election an election is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t a temporary proced admin regs fed reg date the regulation further provides that --- - such attachment shall include except as otherwise provided in the return or in the instructions accompanying the return the name address and taxpayer_identification_number of the electing taxpayer the identification of the election the section of the code under which the election is made the period for which the election is being made and or the property to which the election is to apply and any other information required by the statute and necessary to show that the taxpayer is entitled to make the election id form_4562 provides a line specifically for taxpayers to report the amount of depreciation taken for property subject_to sec_168 election the instructions for form_4562 instruct the taxpayer to report property that you elect under sec_168 to depreciate under the unit---of-production method or any other method not based on a term of years other than the retirement--replacement-betterment method attach a separate sheet showing a a description of the property and the depreciation method you elect that excludes the property from acrs or macrs and b the depreciable basis instructions for form_4562 line if all of the requirements have not been met an election may still be valid if the taxpayer substantially complied with these requirements abc rentals of san antonio inc v commissioner tcmemo_1999_14 in abc rentals of san antonio inc the court held that a taxpayer failed to make a proper election out of macrs for one year year when the taxpayer - failed to provide on its attached statement to its tax_return the method_of_depreciation elected the applicable code section the year the rental property was placed_in_service and the adjusted_basis of the rental property id in addition for year the taxpayer did not report any amounts on the line of form_4562 for property subject_to sec_168 election instead the taxpayer reported an amount on another line labeled other depreciation id with regard to this year the court held that the taxpayer did not substantially comply with the requirements of the temporary regulations id for a different taxable_year year another taxpayer in abc rentals of san antonio inc v commissioner supra attached a statement to its tax_return that provided the type of property being depreciated the method_of_depreciation the year the property was placed_in_service and the basis of the property the taxpayer however did not state that the election was being taken under sec_168 of the code id the court held that the absence of the code section alone did not prevent the taxpayer from substantially complying with the requirements for a sec_168 election for year id b the tax_year for the tax_year we hold that petitioner did not make a valid election under sec_168 a and did not substantially comply with the requirements of the temporary -- - regulations as in abc rentals of san antonio inc v commissioner supra for year on its original tax_return petitioner failed to provide most of the information required under the temporary regulations including the method_of_depreciation elected the applicable code section the year the rental property was placed_in_service and the adjusted_basis of the rental property in addition as in abc rentals of san antonio inc v commissioner supra petitioner left blank the line on form_4562 for property subject_to sec_168 election c the and tax years for the and tax years petitioner contends that it substantially complied with the sec_168 a election requirement even if we assume arguendo that petitioner substantially complied with the sec_168 a election requirement we hold however that petitioner did not meet the second test of sec_168 that requires that the property be properly depreciated under the unit---of-production method or as a preliminary matter petitioner’s amended_return was untimely for sec_168 purposes the temporary_regulation provides that the election must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective taking extensions into account sec_301 7t a a temporary proced admin regs fed reg date petitioner filed its amended_return on date years after the due_date of the original tax_return therefore we do not consider petitioner’s amended_return in determining whether petitioner made an election or substantially complied with the temporary_regulation any method_of_depreciation not expressed in a term of years sec_168 b petitioner reported on its tax returns that it used a straight-line_depreciation method over years petitioner deducted percent of the depreciation basis in the year that the equipment was placed_in_service ’ and percent in the next year respondent contends that by choosing a method_of_depreciation measured by a term of years petitioner failed the requirement of sec_168 b despite what its tax returns show petitioner argues that it did not use a depreciation method defined by a term of years petitioner does not deny that it used a 2-year straight-line_depreciation method petitioner argues that although petitioner’s form_4562 depreciates the gaming equipment as 2-year straight-line_depreciation the factors relied upon by petitioner in determining that useful_life were other factors that had nothing to do with the wear_and_tear on the machines petitioner further argues that it relied on the income forecast method as well as a combination of other methods to determine the depreciation deduction petitioner noted that on date it provided a schedule to the internal_revenue_service appeals officer that tracked the income of its machines and that petitioner used a half-year_convention on its tax_return for the equipment placed_in_service after the midpoint of that year demonstrated how income dropped off after the fourth or fifth guarters of operation petitioner’s argument is unpersuassive the material fact is that petitioner depreciated its equipment ratably over a 2-year period this fact is undisputed the tax returns for the years in issue and the record show that petitioner used a method that was defined by a term of years and that petitioner did not use the income forecast method the income forecast method requires the application of a fraction the numerator of which is the income from the gaming equipment for the taxable_year and the denominator is the forecasted or estimated total income to be derived from the gaming equipment during its useful_life see abc rentals of san antonio inc v commissioner tcmemo_1999_14 revrul_60_358 1960_2_cb_68 this fraction is multiplied by the cost of the equipment that produced income during the taxable_year after an appropriate adjustment for estimated salvage_value revrul_60_358 c b pincite the tax returns show that petitioner calculated the depreciation deduction using the straight-line method over years taking percent in the year the equipment was placed_in_service then percent the following year in order to use the income forecast method income must be forecasted petitioner prepared the income schedules submitted to the appeals_office long after it filed its tax returns therefore we conclude that the income of the equipment was not forecasted in order to calculate the depreciation deduction petitioner’s president stated that revenue generated by the equipment dropped off after the fourth or fifth quarter thus under the income_forecast_method_of_depreciation petitioner would not have depreciated the machines evenly over years we conclude that petitioner did not use the income forecast method to depreciate its equipment but rather a term of years in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment
